Citation Nr: 1311471	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  09-01 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD), asthma, or bronchitis.

2.  Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from August 1985 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Although the Veteran initially requested a Travel Board hearing when he perfected a timely appeal in January 2009, he failed to report for this hearing when it was scheduled in September 2012.  Thus, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2012).  (The Board notes parenthetically that, although a copy of the Veteran's Travel Board hearing notice letter currently is not included in his physical claims file, a copy was included in his Virtual VA paperless claim file.)

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran filed an informal TDIU claim in August 2007 and specifically contended that both his service-connected and non-service-connected disabilities rendered him unemployable.  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred a lung disability, to include COPD, asthma, or bronchitis, and rheumatoid arthritis during active service.  The Board finds that additional development is necessary before either of the underlying claims can be adjudicated.

The Board notes initially that there are additional relevant VA treatment records that have not been obtained and associated with the claims file.  A review of the claims file indicates that the Veteran was hospitalized at a VA Medical Center once in March 2009 for treatment of bronchitis, twice in February 2010 for treatment of COPD exacerbations, and once in September 2011 for another COPD exacerbation.  None of these records currently are associated with the Veteran's claims file.  The most recent VA outpatient treatment records currently associated with the physical claims file are dated only through July 2009.  There are no treatment records in the Veteran's Virtual VA paperless claims file.  The United States Court of Appeals for Veterans Claims (Court) has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the Veteran's updated VA treatment records, to include all records of his multiple hospitalizations at a VA Medical Center, should be obtained.

The Board also notes that, although the Veteran has asserted that he experienced continuous lung disability and rheumatoid arthritis since his service separation, and although there are current diagnoses of a lung disability (variously diagnosed as COPD or bronchitis) and rheumatoid arthritis, to date, he has not been scheduled for VA examination to determine the nature and etiology of either of these claimed disabilities.  The Board observes in this regard that VA's duty to assist includes scheduling Veterans for an examination when necessary to adjudicate a claim.  See generally 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Given the Veteran's contentions, and given that he has current diagnoses of a lung disability and rheumatoid arthritis, the Board finds that, on remand, he should be scheduled for appropriate VA examinations to determine the nature and etiology of each of these claimed disabilities.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a lung disability or for rheumatoid arthritis since his service separation.  Obtain all VA treatment records which have not been obtained already, to include specifically all records of hospitalizations at a VA Medical Center in March 2009, February 2010, and in September 2011.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate in-person examination to determine the nature and etiology of his lung disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any lung disability, to include chronic obstructive pulmonary disease (COPD), asthma, or bronchitis, currently experienced by the Veteran.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a lung disability, if diagnosed, was caused or aggravated (permanently worsened) by active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

3.  Schedule the Veteran for appropriate in-person examination to determine the nature and etiology of his rheumatoid arthritis.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any rheumatoid arthritis currently experienced by the Veteran.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that rheumatoid arthritis, if diagnosed, was caused or aggravated (permanently worsened) by active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

4.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

